Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 1 of 40

GEORGIA, MUSCOGEE COUNTY
SUPERIOR/STATE COURT

eFILED

12/12/2019 2:18 PM
DANIELLE F. FORTE, CLERK

IN THE STATE COURT OF MUSCOGEE COUNTY
STATE OF GEORGIA

TRACY BURNS as Surviving Spouse and as
Administrator of the Estate of ROBERT E.

BURNS, deceased, JURY TRIAL DEMANDED
Plaintiff
CIVIL ACTION
vs. FILENO, SC-19-CV-1550

 

FORTSON-PEEK COMPANY, INC.,
WRIGHT BROTHERS CONSTRUCTION
COMPANY, INC., NORTHWEST GEORGIA
PAVING, INC., and DONALD WAYNE
KING

Defendants.

 

 

COMPLAINT
COMES NOW Tracy Bums, as Surviving Spouse and as Administrator of the Estate of
Robert E. Burs, deceased (hereinafter “Plaintiff’), and files this Complaint against Defendants
Fortson-Peek Company, Inc. (hereinafter “Peek” or “Peek Pavement’), Wright Brothers
Construction Company, Inc. (hereinafter “Wright Brothers”), Northwest Georgia Paving, Inc.
(hereinafter “NW GA Paving”), and Donald Wayne King (hereinafter “Defendant King”)
showing this Honorable Court as follows:

PARTIES AND SERVICE

 

1.
Tracy Burns is the surviving spouse of Robert E. Burns, deceased. Mr. Burns died on
May 30, 2019 as a result of a truck/motorcycle collision occurring on Georgia Highway 3 in

Gordon County, Georgia. The collision occurred in a construction / temporary traffic control
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 2 of 40

area. Plaintiff Tracy Burns is the proper party to bring a claim for the wrongful death of her
husband, Mr. Robert E, Burns,
ee
On or around November 18, 2019, Plaintiff Tracy Burns was lawfully appointed to be the
Administrator of the Estate of Mr. Robert E. Burns, deceased. Accordingly, she is the proper
party to bring all claims on behalf of Mr. Robert E. Burns’s Estate.
3.
Plaintiff submits to the jurisdiction and venue of this Court.
4.
Fortson-Peek Company, Inc. (“Peek”) is a domestic for-profit corporation formed under
the laws of the state of Georgia, with its principal place of business located at 6867
Mountainbrook Drive, Suite 101, Columbus, Muscogee County, Georgia 31904. Peek Pavement
is in the business of performing road construction, temporary traffic control, paving,
marking/striping/roadway marking obliteration projects and conducts such business within the
State of Georgia and within the venue of this Court. Peek may be served with process by
delivering summons and a copy of this Complaint to its registered office and Registered Agent
for service of process, William R. Peek, located at 6867 Mountainbrook Drive, Suite 101,
Columbus, Muscogee County, Georgia, 31904; however, by electronic mailed dated November
22, 2019, counsel for Peek Pavement has agreed to accept service for Peek Pavement.
5.
Wright Brothers Construction Company, Inc. (“Wright Brothers”) is a foreign for-profit
corporation formed under the laws of the state of Tennessee, with its principal place of business

located at 1500 Lauderdale Memorial Highway North, Charleston, Tennessee 37310-6641.

bh
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 3 of 40

Wright Brothers is in the business of performing road construction, temporary traffic: control,
paving, marking/striping/roadway marking obliteration projects and conducts such business
within the State of Georgia and within the venue of this Court. Wright Brothers transacts
business in Georgia, and is therefore subject to the venue of this Court in this matter pursuant to
O.C.G.A. § 14-2-510 and O.C.G.A. § 9-10-31, as a joint tortfeasor, Wright Brothers may be
served with process by delivering summons and a copy of this Complaint to its registered office
and registered agent for service of process, CT Corporation System, located at 289 S. Culver
Street, Lawrenceville, Gwinnett County, Georgia, 30046-4805; however, by electronic mailed
dated November 7, 2019 counsel for Wright Brothers has agreed to accept service for Wright
Brothers.
6.

Northwest Georgia Paving, Inc. (“NW GA Paying”) is a domestic for-profit corporation
formed under the laws of the state of Georgia, with its principal place of business located at P.O.
Box 578, Calhoun, Georgia, 30703-0578. NW GA Paving is in the business of performing road
construction, temporary traffic control, striping/marking/roadway marking obliteration, and
paving projects and conducts such business within the State of Georgia and within the venue of
this Court. NW GA Paving is subject to venue in this Court as a joint tortfeasor. NW Paving may
be served with process by delivering summons and. a copy of this Complaint to its registered
office and Registered Agent for service of process, Brian Land, located at 508 Riverside
Parkway, Suite 100, Rome, Floyd County, Georgia, 30161.

7.
Defendant Donald Wayne King is a resident of the State of Georgia. Defendant King

was driving and operating his motor vehicle on or around May 30, 2019. Defendant King may
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 4 of 40

have contributed to the collision in which Plaintiff was seriously injured. Defendant King is
subject to the jurisdiction of this Court. Defendant King may be served with a Summons and
Complaint, at his last known place of residence, 148 King Road, NW, Adairsville, Georgia
30103.

8.

Peek Pavement, Wright Brothers, and NW GA Paving, are collectively referred to herein
as “Corporate Defendants,” unless noted individually.

9.

The Corporate Defendants are vicariously liable for the negligent acts and omissions of
their respective employees and/or agents, who were acting within the course and scope of their
agency, employment, and duties, during all times material to this action.

JURISDICTION AND VENUE
10.
Plaintiff incorporates by reference all of the previous allegations in this Complaint.
11,
This Court has subject matter jurisdiction over this case.
12.

Venue is proper in this Court as to the Corporate Defendants and Defendant King, as
noted above.

13.

All Defendants are joint tortfeasors.
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 5 of 40

BACKGROUND AND FACTS

 

14.
Plaintiff incorporates by reference all of the previous allegations in this Complaint.
15,

On and before May 30, 2019, the roadway on Georgia Highway 3 near the intersection of
Enterprise Drive in Gordon County, Georgia was undergoing construction, maintenance, and/or
alteration as a result of a contract between the State of Georgia (GDOT) and Wright Brothers.
Specifically, Contract ID: BICBA-1600665-1 ((Project Number STP00-00MS-00(007)) was
executed between GDOT and Wright Brothers before May 30, 2019. Among other things, this
contract set forth the scope of work to be performed and allowed Wright Brothers to hire
subcontractors to complete some tasks within the scope of work. Wright Brothers was the
general contractor for the referenced project and had a non-delegable duty to carry out the
roadway construction and maintenance project in compliance the local, state, and federal
standards and law, as well as the standards set forth in the subject contract.

16.

Contract BLCBA-~-1600665-1 provided that the work completed pursuant to the contract
would be done so in compliance with the Manual on Uniform Traffic Control Devices
(“MUTCD”) 2009 edition and Georgia Department of Transportation standards.

17.

Special Provision Section 150 of the contract set forth requirements for compliance with
temporary traffic control guidelines and standards. Section 150 of the contract notes that the
MUTCD “shall control” the temporary traffic control plan and traffic control devices for the

duration of the project.
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 6 of 40

18.

On May 30, 2019, at approximately 5:45 a.m., Mr. Robert E. Burns was lawfully driving
his motorcycle south on Georgia Highway 3 (“GA 3”) near the intersection of Enterprise Drive
in Gordon County, Georgia. This area of roadway was then undergoing construction, paving,
marking, and/or striping and/or marking obliteration by the Corporate Defendants.

a9.

At that same date and time, Mr. Donald Wayne King, was operating a 1994 Chevrolet
S10 pick up truck north on GA 3 near the intersection of Enterprise Drive in Gordon County,
Georgia.

20.

On and before May 30, 2019, the Corporate Defendants had set up and were operating,
managing, overseeing, and maintaiming, a roadway paving/construction/marking zone in and
around the area of GA 3 near the intersection of Enterprise Drive in Gordon County, Georgia.

21.

On and before May 30, 2019, as part of the paving/construction/marking work,
Defendants altered the traffic pattern and flow of GA 3 near the intersection of Enterprise Drive
in Gordon County, Georgia.

22.

On and before May 30, 2019, the Corporate Defendants employed deficient temporary
traffic control measures and changed roadway striping and marking to re-route traffic and alter
the way in which drivers navigated the roadway on GA 3 near the intersection of Enterprise

Drive in Gordon County, Georgia.
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 7 of 40

23.

When driving north onto GA 3, Mr. King was apparently confused by the improperly
placed, maintained, and designed temporary traffic controls and/or roadway markings and did
not haye clear direction regarding where to proceed or how to navigate the roadway safely.

24.

Therefore, Mr. King’s vehicle entered the southbound, opposite lane of travel on Georgia
Highway 3, within Defendants’ construction and temporary traffic control zone, and collided
with the motorcycle being driven by Mr. Robert E. Burns. Mr. Bums was catastrophically
injured and later died as a result of the collision.

25,

As a result of the Corporate Defendants’ negligence, Mr. King was unable to properly
and safely navigate the construction area and temporary traffic control zone, resulting in the
collision at issue.

26,

Defendant King may also have been somehow negligent, depending upon the information
revealed in discovery.

AFFIDAVIT OF AN EXPERT COMPETENT TO TESTIFY
27.

In support of Plaintiff’s allegations of professional negligence and malpractice of the
Corporate Defendants (and their employees and agents), pursuant to O.C.G.A. § 9-11-9.1,
Plaintiff files with her Complaint the Affidavit of an expert competent to testify, that of Peter S.

Parsonson, PhD, PE. The Affidavit and CV of Dr. Parsonson are designated as Exhibit “A” and
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 8 of 40

the exhibit attached thereto (his CV) are hereby incorporated by reference as if fully set forth
herein. This Affidavit fully satisfies the requirements of O.C.G.A. §§ 9-11-9.1 and 24-9-67.1.

COUNT I
GENERAL NEGLIGENCE OF THE CORPORATE DEFENDANTS

28.
Plaintiff incorporates by reference all of the previous allegations in this Complaint.
29

The Corporate Defendants were in violation of, at least: Section 107 (Legal Regulations and
Responsibility to the Public) and Section 150 (Traffic Control) of the Contract with Defendant
GDOT and the State of Georgia (Contract BICBA-1600665-1; Project No. 662510), as well as
the Manual on Uniform Traffic Control Devices (MUTCD) 2009 Edition.

30.

The Corporate Defendants breached their duty to maintain the subject roadway, temporary
traffic control, and roadway markings in a safe condition due to, among other things: improper
layout of the roadway, improper temporary traffic control, improper placing and obliteration of
roadway markings, improper channelization of vehicles, and improper lane closing and re-
opening around GA 3 near the intersection of Enterprise Drive on and before May 30 2019.

31.
The acts and omissions of the Corporate Defendants were a cause of the fatal collision on
May 30, 2019, referenced herein,
32,
The Corporate Defendants’ conduct was so egregious that it rises to the level of

conscious disregard for the safety and well-being of the motoring public and constitutes willful
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 9 of 40

and wanton conduct as defined under O.C.G.A. § 51-12-5.1. Such conduct warrants the
imposition of punitive damages,
COUNT If
LIABILITY OF DEFENDANT FORTSON-PEEK COMPANY, INC. -
NEGLIGENCE AND/OR PROFESSIONAL NEGLIGENCE
33.
Plaintiff incorporates by reference all of the previous allegations in this Complaint.
34.

Plaintiff does not admit or acknowledge that the allegations raised in this Complaint
should or must be considered those sounding in professional negligence ot malpractice, such that
an Affidavit is required pursuant to O0.C.G.A. § 9-11-9.1. However, in an abundance of caution
and to the extent necessary, Plaintiff attaches hereto and incorporates by reference the Affidavit
and CY of Peter S. Parsonson, PhD, P.E. setting forth at least one negligent act and omission of
Defendant Peek Pavement as presently known.

35.

Defendant Peek was under a duty (Contract ID BICBA-1600665-1) to maintain the
subject roadway, temporary traffic control, and roadway markings described within this
Complaint, in a reasonably safe condition for the protection of the motoring public.

36.

Defendant Peek failed to maintain the subject roadway, temporary traffic control, and

roadway markings in a reasonably safe condition.
37,
Defendant Peek breached its duty to maintain the subject roadway, temporary traffic

control, and roadway markings in a safe condition due to, among other things: improper layout
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 10 of 40

of the roadway, improper temporary traffic control, improper placing and obliteration of roadway
markings, improper channelization of vehicles, and improper lane closing and re-opening around
GA 3 near the intersection of Enterprise Drive. Defendant Peek was in violation of, at least:
Section 107 (Legal Regulations and Responsibility to the Public) and Section 150 (Traffic
Control) of the Contract with Defendant GDOT and the State of Georgia (Contract BICBA-
1600665-1; Project No. 662510), as well as the Manual on Uniform Traffic Control Devices
(MUTCD) 2009 Edition, and other industry standards.
38.

The acts and omissions of Defendant Peek were a cause of the fatal collision on May 30,
2019, referenced herein.

39,

Defendant Peek’s conduct was so egregious that it rises to the level of conscious
disregard for the safety and well-being of the motoring public and constitutes willful and wanton
conduct as defined under O.C.G.A. § 51-12-5.1. Such conduct warrants the imposition of
punitive damages.

COUNT Ill
LIABILITY OF DEFENDANT
WRIGHT BROTHERS CONSTRUCTION COMPANY, INC. -
NEGLIGENCE AND/OR PROFESSIONAL NEGLIGENCE
40.
Plaintiff incorporates by reference all of the previous allegations in this Complaint.
41,

Plaintiff does not admit or acknowledge that the allegations raised in this Complaint

should or must be considered those sounding in professional negligence or malpractice, such that

an Affidavit is required pursuant to O.C,G.A. § 9-11-9.1. However, in an abundance of caution

10
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 11 of 40

and to the extent necessary, Plaintiff attaches hereto and incorporates by reference the Affidavit
and CV of Peter S. Parsonson, PhD, P-E. setting forth at least one negligent act and omission of
Defendant Wright Brothers as presently known.

42.

Defendant Wright Brothers was under a duty (Contract ID B1ICBA-1600665-1) to
maintain the project from the beginning of construction through final acceptance and to maintain
the subject roadway, describe within this Complaint, in a reasonably safe condition for the
protection of the motoring public.

43.

Defendant Wright Brothers failed to maintain the subject roadway in a reasonably safe
condition.

44,

Defendant Wright Brothers breached tts duty to maintain the subject roadway, temporary
traffic control, and roadway markings in a safe condition due to, among other things: improper
layout of the roadway, improper temporary traffic control, improper placing and obliteration of
roadway markings, improper channelization of vehicles, and improper lane closing and re-
opening around GA 3 near the intersection of Enterprise Drive. Defendant Wright Brothers was
in violation of, at least: Section 107 (Legal Regulations and Responsibility to the Public) and
Section 150 (Traffic Control) of the Contract with Defendant GDOT and the State of Georgia
(Contract B1CBA-1600665-1; Project No. 662510), as well as the Manual on Uniform Traffic

Control Devices (MUTCD) 2009 Edition, and other industry standards.

11
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 12 of 40

45.

The acts and omission of Defendant Wright Brothers were a cause of the fatal collision
on May 30, 2019, referenced herein.

46.

Defendant Wright Brothers’ conduct was so egregious that it rises to the level of
conscious disregard for the safety and well-being of the motoring public and constitutes willful
and wanton conduct as defined under O.C.G.A. § 51-12-5.1. Such conduct warrants the
imposition of punitive damages.

COUNT IV
LIABILITY OF DEFENDANT NORTHWEST GEORGIA PAVING, INC. -
NEGLIGENCE AND/OR PROFESSIONAL NEGLIGENCE
47.
Plaintiff incorporates by reference all of the previous allegations in this Complaint.
48.

Plaintiff does not admit or acknowledge that the allegations raised in this Complaint
should or must be considered those sounding in professional negligence or malpractice, such that
an Affidavit is required pursuant to O.C.G.A. § 9-11-9.1. However, m an abundance of caution
and to the extent necessary, Plaintiff attaches hereto and incorporates by reference the Affidavit
and CV of Peter S. Parsonson, PhD, P-E. setting forth at least one negligent act and omission of
Defendant Northwest GA Paving as presently known.

49.

Defendant NW GA Paving was under a duty (Contract ID B1CBA-1600665-1) to

maintain the subject roadway, temporary traffic control, and roadway markings described within

this Complaint, in a reasonably safe condition for the protection of the motoring public.

12
Case 4:21-cv-00078-TWT Document1-5 Filed 04/09/21 Page 13 of 40

50.

Defendant NW GA Paving failed to maintain the subject roadway in a reasonably safe
condition.

Sl.

Defendant NW GA Paving breached its duty to maintain the subject roadway, temporary
traffic control, and roadway markings in a safe condition due to, among other things: improper
layout of the roadway, improper temporary traffic control, improper placing and obliteration of
roadway markings, improper channelization of vehicles, and improper lane closing and re-
opening around GA 3 near the intersection of Enterprise Drive. Defendant NW GA Paving was
in violation of, at least: Section 107 (Legal Regulations and Responsibility to the Public) and
Section 150 (Traffic Control) of the Contract with Defendant GDOT and the State of Georgia
(Contract B1CBA-1600665-1; Project No. 662510), as well as the Manual on Uniform Traffic
Control Devices (MUTCD) 2009 Edition, and other industry standards.

52,

The acts and omission of Defendant NW GA Paving were a cause of the fatal collision on
May 30, 2019, referenced herein.

53.

Defendant NW GA Paving’s conduct was so egregious that it rises to the level of
conscious disregard for the safety and well-being of the motoring public and constitutes willful
and wanton conduct as defined under O.C.G.A. § 51-12-5.1. Such conduct warrants the

imposition of punitive damages.

13
Case 4:21-cv-00078-TWT Document1-5 Filed 04/09/21 Page 14 of 40

COUNT V
VICARIOUS LIABILITY OF CORPORATE DEFENDANTS

54.
Plaintiff incorporates by reference all of the previous allegations in this Complaint.
55.

At all times relevant to this action, the managers, assistant mangers, supervisors, safety
supervisors, agents, and employees were acting within the course and scope of their employment
with Defendants Peek, Wright Brothers, and/or NW GA Paving.

56.

At all times relevant to this action, the managers, assistant mangers, supervisors, safety

supervisors, agents, and employees failed to properly carry out their duties.
57.

Therefore, Defendants are responsible for the negligence of the above-described

individuals under the doctrine of respondeat superior, agency, or apparent agency.

COUNT VI
NEGLIGENCE OF DONALD KING

58.
Plaintiff incorporates by reference all of the previous allegations in this Complaint.
59:
Donald King may have been neglient in failing to control his vehicle, depending upon
information revealed in discovery.
60.
If Donald King’s negligence contributed to the collision at issue he may be liable to the

Plaintiff.

14
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 15 of 40

COUNT VII
DAMAGES

61.
Plaintiff incorporates by reference all of the previous allegations in this Complaint.
62.

The negligent acts and omissions of all Defendants and negligence, professional
negligence, and violations of the standard of care by the Corporate Defendants as set forth above
caused or contributed to the collision at issue on May 30, 2019 and to Mr. Burns’s injuries and
death.

63.
Mr. Burns died as a result of the injuries that he received in the collision discussed herein.
64.

Plaintiff seeks to recover all allowable damages under Georgia’s Wrongful Death Act
against all Defendants, which include the full value of the life of Mr. Burns, against all
Defendants.

65.

Plaintiff seeks all Estate damages against all Defendants, including, at least, the shock,
pain, and suffering experienced by Mr. Burns prior to his death, funeral expenses, and burial
expenses. As to Defendants Peek, Wright Brothers, and NW GA Paving, the Estate of Mr.

Burns also seeks punitive damages.

15
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 16 of 40

COUNT VIU- PUNITIVE DAMAGES

 

66.
Plaintiff incorporates by reference all of the previous allegations in this Complaint.
67.
Defendant Peek’s conduct as set forth in Count II, above, was reckless and demonstrates
a conscious indifference to the consequences of its actions.
68.
Defendant Wright Brothers’ conduct as set forth in Count III, above, was reckless and
demonstrates a conscious indifference to the consequences of its actions.
69.
Defendant NW GA Paving’s conduct as set forth in Count IV, above, was reckless and
demonstrates a conscious indifference to the consequences of its actions.
70.
Accordingly, Plaintiff is entitled to punitive damages against Defendants Peek Pavement,

Wright Brothers, and NW GA Paving pursuant to O.C.G.A. § 51-12-5.1.

16
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 17 of 40

WHEREFORE, Plaintiff prays that she has a trial by jury on all issues and judgment

against all Defendants as follows:

a.

That Plaintiff, as Surviving Spouse of Robert E. Burns, deceased, recovers for the
full value of the life of Robert E. Burns in an amount to be determined by the
enlightened conscience of a jury;

That Plaintiff, as Administrator of the Estate of Robert E. Burns, recovers for
funeral and burial expenses in an amount to be proven at trial;

That Plaintiff, as Administrator of the Estate of Robert E. Burns, recovers for the
shock and mental and physical pain and suffering endured by Robert E. Burns
before his death in an amount to be determined by the enlightened conscience of a
jury;

That Plaintiff recovers punitive damages against the Corporate Defendants in an
amount to be determined by the enlightened conscience of a jury; and,

That Plaintiff recovers such other and further relief as is just and proper.

[Signature page follows]

17
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 18 of 40

Tus 12™ Day OF DECEMBER, 2019.

1040 CROWN POINTE PARKWAY
SUITE 800

ATLANTA, GA 30338
(404)869-1580 OFFICE
(404)393-1099 Fax

ANDY (@GOLDNERLEGAL,COM

 

3715 NORTHSIDE PARKWAY
SUITE 3-650

ATLANTA, GA 30327
404-522-1000 OFFICE
404-881-1888 FAx
BRIAN.CARON(@STEINFIRM.COM

RESPECTFULLY SUBMITTED,
LAW OFFICES OF ANDREW E. GOLDNER, LLC

/s/ ANDREW E. GOLDNER

 

ANDREW E. GOLDNER
GEORGIA STATE BAR No. 297329

STEIN & CARON LAW GROUP

/S/ BRIAN T. CARON

 

BRIAN T. CARON
GEORGIA STATE BAR No. 111073

ATTORNEYS FOR PLAINTIFFS

18
Case 4:21-cv-00078-TWT Document1-5 Filed 04/09/21 Page 19 of 40

AMENDED
EXHIBIT A
Case 4:21-cv-00078-TWT Document1-5 Filed 04/09/21 Page 20 of 40

AFFIDAVIT OF PETER PARSONSON, PhD., P.E.

STATE OF GEORGIA
COUNTY OF Ful lore

Before me, the undersigned official duly authorized to administer oaths, appeared Peter
Parsonson, PhD, P.E. personally known to me, who, upon being duly swom, deposes and says as
follows:

I am over 21 years of age, am mentally competent, suffer from no legal disability, and
make this Affidavit under oath based on my personal knowledge.

2,

I am a Professor Emeritus of Civil & Environmental Engineering at the Georgia Institute
of Technology in Atlanta and the President of Parsonson & Associates, Inc. I am licensed as a
Professional Engineer in several states, including Georgia, and including California as a Traffic
Engineer. | am a Fellow of the National Academy of Forensic Engineers; Board-Certified
Diplomate of the Council of Engineering Specialty Boards; Life Member, Institute of
Transportation Engineers; Member, National Society of Professional Engineers; Senior Member,
American Society of Highway Engineers; and, Associate Member, International Municipal Signal

Association.

I earned a Bachelor of Science in Civil Engineering degree from the Massachusetts Institute
of Technology in 1956, an MSCE degree from MIT in 1959, and a PhD in CE, specializing in
Transportation Engineering, from North Carolina State University at Raleigh in 1966.
Case 4:21-cv-00078-TWT Document1-5 Filed 04/09/21 Page 21 of 40

I was a full-time Professor at Georgia Tech from 1970 to 2000, and during those years
taught courses in traffic engineering and highway design to undergraduate and graduate students.
4.

My qualifications in Temporary Traffic Control include but are not limited to a 1998
certificate from the American Traffic Safety Services Association (ATSSA) for the successful
completion (including passing an examination) of a 20-hour course titled “Training Course for
Worksite Traffic-Control Supervisors.” Because three new editions of the MUTCD have been
issued since 1998, I repeated that course in 2006 and again in 2015. I also have decades of study
of the MUTCD and decades of teaching and applying Temporary Traffic Control principles, such
as the ones discussed below.

5.

A true copy of my curriculum vitae is attached hereto as Exhibit “A” and fully

incorporated by reference.
| 6.

I am familiar with traffic engineering, roadway construction, and roadway maintenance
Gucluding but not limited to paving, repaving, marking, marking obliteration, channelization of
vehicles, traffic control, and temporary traffic control) standards of care, including all aspects of
worksite traffic control, applicable on roadways and highways in Georgia at the time of the subject
incident and at the time of the planning and performance of the work at issue. I have actual
professional knowledge of the standards of care applicable to engineers and engineering as they
relate to the facts discussed herein. This includes but is not limited to standards of care applicable
at the time of the events discussed herein related to: lane closures and shifts, channelization of

vehicles in and around a roadway construction zone, temporary traffic control, the use of traffic
Case 4:21-cv-00078-TWT Document1-5 Filed 04/09/21 Page 22 of 40

control personnel, signage, roadway marking, markings obliteration, and, applicable devices on
the project at issue.
7.

I have reviewed records and documents produced by and/or related to the Georgia
Department of Transportation (“GDOT”), Wright Brothers Construction Company, Inc., and
Georgia State Patrol, with regard to the roadway construction project along GA 3 and the
automobile/motorcycle collision on May 30, 2019, which resulted in the injuries to and the death
of Robert Burns and which was the result of deficient traffic control/safety measures on the project.
These records and documents include, but are not limited to: the construction documents for
Contract B1CBA-1600665-1 ((Project Number STP00-00MS-00(007)) including without
limitation, contract documents between Wright Brothers Construction Company, Inc. and the
Georgia Department of Transportation and various correspondence, invoices, work orders,
engineering request forms, payment request forms, emails, photographs, videos, diagrams,
drawings, and other documents. I have also reviewed the vehicle crash report and photographs
concerming the May 30, 2019 collision that resulted in the death of Robert Burns.

My understanding is that the Georgia State Patrol’s computer server was the subject of a
computer virus attack and/or “hack,” which has resulted in some of the information related to this
matter being, at least temporarily, unavailable. As such, I reserve the right to modify, withdraw,
or add to my opinions stated herein when and if the subject information becomes available;
however, the above-noted material that I have been able to review gives me a sufficient basis with

which to offer opinions in this matter at this time,
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 23 of 40

8.

Based upon my education, training, and experience, I have knowledge of the generally
accepted engineering, maintenance, and design standards for roadway construction/maintenance
projects, including traffic control measures related to such projects. These standards include the
MUTCD, GDOT Standards, GDOT Specifications, other industry standards, and the generally
accepted engineering, construction, Sidinbebaind, and design standards guiding traffic operations
for projects such as the one at issue. I also have knowledge of the generally accepted roadway
engineering, construction, marking/striping, channelization, lane closure and lane reopening,
maintenance, and design standards of care for the application of those principles. In forming my
opinions in this case, I have relied upon facts and data of a type reasonably relied upon by experts
in these fields, and applied generally accepted engineering principles and methods.

9.

In reaching the opinions stated herein, I am relying on the above-listed documents and
records, other relevant documents and records not specifically referenced herein, my investigation,
and my education, training, and experience. The materials and information I have relied upon are
of a type reasonably relied upon by experts in my field in forming opinions related to the type of
subject matter at issue.

10.

I have reached the opinions based upon reliable principles and methods of engineering and
analysis, applied reliably to the facts herein, all in my capacity as a Licensed Professional Engineer
and Licensed Traffic Engineer. I have applied, among other things, the principles that are

ordinarily and customarily accepted principles of transportation engineering and that are consistent
Case 4:21-cv-00078-TWT Document1-5 Filed 04/09/21 Page 24 of 40

with and supported by my education, training, and experience. All of these opinions are to a
reasonable degree of engineering certainty.
11.

My professional opinions are based on the aforementioned and the facts noted herein. Prior
to and on May 30, 2019, Wright Brothers Construction Company, Inc. and subcontractors they
hired, including Northwest Georgia Péving. Inc. and Fortson-Peek Company, Inc., were carrying
out a road construction project along GA 3 near Enterprise Drive in Gordon County, Georgia.
Wright Brothers Construction Company, Inc. served as a general contractor on the project.

12.

As a part of the project, Wright Brothers Construction Company, Inc. and subcontractors
they hired, including Northwest Georgia Paving, Inc. and Fortson-Peek Company, Inc., altered the
roadway along GA 3 near Enterprise Drive in Gordon County, Georgia. Specifically, on and before
May 29-30, 2019 lanes were closed, re-routed, and re-opened in this area.

13.

At all relevant times herein, Wright Brothers Construction Company, Inc. and/or
subcontractors they hired, including Northwest Georgia Paving, Inc. and Fortson-Peek Company,
Inc., were responsible for the placement of and monitoring of traffic control devices, traffic control
personnel, signage, and alerts with respect to the work at issue, for designing, implementing, and
maintaining the traffic control plan during the project, and for properly placing and removing

roadway markings and properly closing and reopening lanes.

14.
Case 4:21-cv-00078-TWT Document1-5 Filed 04/09/21 Page 25 of 40

Wright Brothers Construction Company, Inc. and/or subcontractors they hired, including
Northwest Georgia Paving, Inc. and Fortson-Peek Company, Inc., were required to ensure that the
work done, including traffic control, temporary traffic control, vehicle channelization, lane closure
and reopening, and roadway marking and obliteration were done in accordance with the law,
contract documents, state and industry standards, and the exercise of due care.

| 15.

Wright Brothers Construction Company, Inc. and/or subcontractors they hired, including
Northwest Georgia Paving, Inc. and Fortson-Peek Company, Inc., failed to design and implement
a proper traffic control plan, and failed to deploy sufficient and properly-placed signage, alerts,
cautionary barrels, personnel, and other traffic control devices, and failed to properly mark and
obliterate roadway markings and properly close and reopen lanes, so as to reasonably and properly
notify and guide motorists on and around GA 3 near Enterprise Drive on and before May 30, 2019.
The design of the traffic control plan and the operation of the traffic control by Wright Brothers
Construction Company, Inc. and subcontractors they hired, including Northwest Georgia Paving,
Inc. and Fortson-Peek Company, Inc., were not in substantial compliance with generally accepted
engineering and design standards in effect at the time of the preparation of the traffic control plan
and in effect at the time of the subject incident. Both the traffic control plan for the subject project
and the operation of the traffic control by Wright Brothers Construction Company, Inc. and/or
subcontractors they hired, including Northwest Georgia Paving, Inc. and Fortson-Peek Company,
Inc., at time of the automobile collision at issue departed from the applicable engineering standard

of care.

16.
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 26 of 40

The improper and deficient traffic control measures deployed by Wright Brothers
Construction Company, Inc. and/or subcontractors they hired, including Northwest Georgia
Paving, Inc. and Fortson-Peek Company, Inc., created a dangerous and hazardous condition that
proximately caused the fatal automobile collision at issue. Specifically, among other hazards, the
failures of Wright Brothers Construction Company, Inc. and/or subcontractors they hired,
including Northwest Georgia Paying, this, and Fortson-Peek Company, Inc., resulted in motorists
traveling on GA 3 near Enterprise Drive in Gordon County, Georgia on May 29 — 30, 2019 having
difficulty determining which Jane was the proper lane of travel, both northbound and southbound.

17.

It is my professional opinion to a reasonable degree of engineering certainty that the design
of the traffic control plan and the execution of the traffic control by Wright Brothers Construction
Company, Inc. and/or subcontractors they hired, including Northwest Georgia Paving, Inc. and
Fortson-Peek Company, Inc., and their employees and agents, failed to substantially comply with
the generally accepted roadway construction, maintenance, and traffic control engineering
standards applicable at the time of the work and incident at issue, and failed to meet the requisite
reasonable degree of skill and care, and that these failures caused the collision that resulted in
injuries to and the death of Robert Burns. My opinions are based, in part, on the following acts and
omissions of Wright Brothers Construction Company, Inc. and subcontractors they hired,
including Northwest Georgia Paving, Inc. and Fortson-Peek Company, Inc.:

(a) Failure to design and implement a proper traffic control plan for the subject project/area

in and around GA 3 near Enterprise Drive in accordance with applicable engineering,

contractual, and industry standards;
Case 4:21-cv-00078-TWT Document1-5 Filed 04/09/21 Page 27 of 40

(b) Failure to ensure that contractors working in the area designed and implemented a
proper traffic control plan in accordance with applicable engineering, contractual, and
industry standards;

(c) Failure to properly and sufficiently warn and notify drivers on GA 3 near Enterprise
Drive in Gordon County, Georgia on and before May 29-30, 2019 of the subject
roadway work and lane — and re-opening so as to afford drivers sufficient notice
and time to react to sudden and unexpected changing road and traffic conditions and to
properly identify the correct lanes of travel;

(d) Failure to adequately and properly place sufficient warning signs, traffic control
devices such as barrels, and traffic control signage to alert motorists of the change in
traffic patterns and lane changes and properly channel traffic;

(e) Failure to properly place and obliterate roadway markings as required by the subject
contract, the MUTCD, and state and industry standards; specifically, failure to comply
with the provisions of MUTD Section 6(F).77 Pavement Marking relating to the
Defendants placement, removal, and obliteration prior to the crash at issue;

(f) Failure to properly supervise and monitor the placement of and function of signage,
traffic control devices, and traffic control personnel;

(g) Failure to utilize the proper safety devices, safety personnel, and safety procedures to
adequately warn the motoring public of the hazardous conditions around and on the
roadway near the site of the subject collision;

(h) Failure to inspect and ensure that the roadway in the area in question in the Complaint
was free of hazards to motorists, including proper and sufficient barrel channelization

and lane markings;
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 28 of 40

(i) Failure to comply with the MUTCD and state and industry standards as they relate to,
at least, traffic signage, traffic control, channelization, and roadway marking
obliteration:

(j) Failure to follow rules and standards set forth and incorporated in the subject project
documents;

(k) Failure to recognize and area the dangerous condition created when cars attempted
to drive near the scene of the subject collision as a result of improper lane markings,
failure to obliterate old roadway markings, and improper lane channelization;

(1) Failure to properly identify and remedy the existing hazards to the traveling public
which should have been known to Defendants; and,

(m) Failure to take appropriate safety measures when the deficiencies and dangers first
became known or should have become known.

18.
A motor vehicle collision and, relatedly, the death of Robert Burns was foreseeable to
Defendants in light of the foregoing acts, omissions, and deficiencies.
19.
It is not the purpose of this Affidavit to set forth each and every opinion or criticism which
T have or may have in the future based upon further review and information, but rather to be in
compliance with O.C.G.A. § 9-11-9.1 for use in filing a Complaint in this action and for any and
all other purposes allowed by law. I understand that only one deviation from the standard of care
needs to be identified for purposes of this Affidavit in filing a Complaint, and that has been done
in this Affidavit. I express all opinions in this Affidavit to a reasonable degree of certainty in the

field of engineering as discussed and applied herein.
Case 4:21-cv-00078-TWT Document1-5 Filed 04/09/21 Page 29 of 40

20.

My opinions as expressed in this Affidavit are not meant to represent the entirety of the
opinions I may have in this matter. I reserve the right to revise and/or supplement my opinions and
findings based upon the results of my ongoing analysis and/or as a result of information that

becomes available to me and/or in response to additional submissions, if any, by any party to this
litigation.

nh
This mr day of December, 2019.

Peter Parsonson, PhD, P.E.

Sworn to and subscribed before me:

This_(<2_~ Day of December, 2019.

ge MEET Ley,
at Vityy
* we A ATK) NS,
= aw %,
$ YS as ‘

  

Zee ft
CM otary Public

GEORGIA
March 8, 2022

ofp ef 3
“ty ero ON CO od

Fihy
MH AO

fp
“trp

%
“iy,

10
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 30 of 40

September, 2018

Biographical Sketch
PETER S. PARSONSON, PhD, PE

Address

Consulting and home address: 105 Mark Trail NW, Atlanta, GA 30328-2102
Tel.: 404-966-2244; Fax: 404-255-6229 (home/office fax)

Email: parsonsonp@bellsouth.net

Education

e PhD, Civil Engineering, North Carolina State University, 1966

e MS, Civil Engineering, Massachusetts Institute of Technology, 1959
e BS, Civil Engineering, Massachusetts Institute of Technology, 1956

Employment History

e President, Parsonson & Associates, Inc., Atlanta, Georgia 1976 -

* Professor Emeritus, School of Civil & Environmental Eng. June, 2000 -
Georgia Institute of Technology

e Professor, School of Civil & Environmental Engineering 1982-2000
Leader of the Transportation Systems Group of 7 faculty 1995-1999
Georgia Institute of Technology

*« Associate Professor, School of Civil Engineering 1970-82
Georgia Institute of Technology

e Assistant Professor of Civil Engineering 1966-70
University of South Carolina

e Graduate Research Assistant and Ford Foundation Fellow 1964-66
North Carolina State University at Raleigh

e Civil Engineer 1961-64

Tippetts-A bbett-McCarthy-Stratton, New York,
primarily in Buenos Aires office

Civil Engineer 1959-61
Ingenieria de Suelos, S.A., Caracas, Venezuela

Professional Engineering Licensure

® Licensed as a PE in Alabama, Florida, Georgia, South Carolina and Tennessee, and in Cali-
fornia in traffic engineering. Eligible for expedited licensure in other states by comity, as he
holds a Record (No. 24137) issued by the National Council of Examiners for Engineering
and Surveying (NCEES)

® Fellow of the National Academy of Forensic Engineers (NAFE), and Board-Certified Diplo-
mate of the Council of Engineering Specialty Boards (CESB) by NAFE
Case 4:21-cv-00078-TWT Document1-5 Filed 04/09/21 Page 31 of 40

Professional Organizations

e Life Member, Institute of Transportation Engineers (ITE).

Member, National Society of Professional Engineers (NSPE)

Fellow, National Academy of Forensic Engineers (NAFE), a chartered subgroup of the NSPE
Senior Member, American Society of Highway Engineers (ASHE)

Associate Member, International Municipal Signal Association (IMSA)

Areas of Expertise
Traffic engineering and highway design, construction, maintenance and operation, including
safety aspects and expert testimony involving litigation. Crash reconstruction.

Sponsored Projects Since 1993

e “Expected Values for Accident Analyses at Intersections," sponsored by the Georgia
Governor's Office of Highway Safety, Project, 1993, $16,800.

« “Development of Prototype Adverse Visibility Warning and Control Systems for Op-
erational Evaluations," subcontract from Georgia Tech Research Institute, sponsored
by the Georgia DOT, 1993 to 1997, $55,900.

« "Expected Values for Accident Analyses at Intersections in Georgia Cities Other than
the Atlanta Area," sponsored by the Georgia DOT, 1994, $34,169.

e “Development and Presentation of Short Courses Titled “Expected Values for Acci-
dent Analyses at Intersections,’” sponsored by the Georgia DOT, 1997, $15,000.

e “Improving Operational Safety on Local Roads and Streets,” development of course
notebook, visual aids, and presentation of a one-day course in each District, spon-
sored by the Georgia DOT, 1998 to 2000, $20,000,

* Contract between the Georgia DOT and Parsonson & Associates, Inc. for the prepara~
tion and presentation of short courses on traffic engineering to Georgia municipal and
county employees during 2001, under the Department’s Local Technical Assistance
program (LTAP), Course titles are “Traffic Signalization at Local Intersections,”
“The New Edition of the Manual on Uniform Traffic Control Devices (MUTCD
2000),” “Expected Values for Accident Analyses at Intersections,” “Improving Oper-
ational Safety on Local Roads and Streets,” and “Improving Sight Distance on Local
Roads and Streets,” $42,000.

* Contract between Day Wilburn Associates (PBS&J) and Parsonson & Associates,
Inc. during 2000 to determine the improvement potential of a high-speed, signalized
intersection on the Cuthbert Bypass on U.S. 27 south of Columbus, GA. Dr. Parson-
son visited the location and wrote reports. $3,000. He also served as a member of the
Federal Highway Administration’s team to conduct a Road Safety Audit Review of
that intersection. In 2002 he was an expert witness for the GDOT in the Hill lawsuit.

* Contract between Post, Buckley, Schuh and Jernigan (PBS&J) and Parsonson & As-
sociates, Inc. for the preparation and presentation of short courses on traffic-signal
timing optimization and remote management to personnel of the City of Macon-Bibb
County Traffic Engineering Dept. and the Georgia DOT during 2001-2, as part of the
implementation of their Advanced Transportation Management System, $6,000.

* Contract between Day Wilbum Associates (DWA) and Parsonson & Associates, Inc.
for work on a Georgia DOT project titled "Design Standards for Multi-Point Detec-

ba
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 32 of 40

tion on High-Speed Signalized Approaches to Minimize the Option-Zone Exposure”,
2003, $15,000.

* Contract between the South Carolina DOT and Georgia Tech for Parsonson & Asso-
ciates and Day Wilburn Associates (DWA) to present a three-day version of the
course "Signalized Intersections and Systems I" to 40 SCDOT personnel in Colum-
bia, SC, May 20-22, 2003, $16,000, Dr. Parsonson also presented two courses on sig-
nalization to the SCDOT in Columbia, through Georgia Tech, in 1995 and 1996.

Honors

e

Recipient of the Wilbur S. Smith Distinguished Transportation Educator Award from the In-
stitute of Transportation Engineers at its 2013 Annual Meeting in Boston, MA, Aug. 7, 2013
Recipient of the Excellence in Transportation Engineering Education Award from the South-
ern District, Institute of Transportation Engineers, 2011

Recipient of an Award of Special Recognition from the Georgia Section, Institute of Trans-
portation Engineers, 2002, "for his lifetime contribution to excellence in education.”

Invited Professor at the Universidad de Los Andes, Facultad de Ingenieria, Departamento de
Vias, Mérida, Venezuela, June 26-30, 2000 and November 26-December 6, 2001.

Invited lecturer on Intelligent Transportation Systems for Intercity Travel, guest of the Jiang-
su and Hebei Provinces in China, and the Southeast University, in Nanjing, 17 days in Au-
gust, 1999,

Recipient of the Karl Bevins Award from the Georgia Section, Institute of Transportation
Engineers, 1992, for his work in traffic operations engineering.

Recipient of the Herman J. Hoose Distinguished Service Award from the Southem District,
Institute of Transportation Engineers, 1983

Recipient of the Marble J, Hensley Outstanding Individual Activity Award from the Southern
District, Institute of Transportation Engineers, 1974

Listed in Who's Who in Engineering published by the American Association of Engineering
Societies, International Who's Who in Engineering published by the International Biograph-
ical Centre in Cambridge, England

Courses Taught Prior to Retirement at Georgia Tech

Degree Courses
CEE 4600 Transportation Planning, Design and Operations

CEE 4610 Multimodal Planning, Design and Operations
CEE 6603 Traffic Engineering
CEE 6604 Geometric Design of Transportation Facilities
CEE 6631 Signalized Intersections and Networks
Short Courses through Continuing Education
Signalized Intersections and Systems I, five days every March since 1971
Signalized Intersections and Systems II, five days every August since 1971

Courses Taught in Retirement from 2000 to 2004 at Georgia Tech

CEE 6603, CEE 6631 and the two short courses
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 33 of 40

Consulting
In his consulting activities, Dr. Parsonson does not act as a representative of Georgia Tech.

Dr. Parsonson was frequently called on to teach seminars and short courses throughout
the hemisphere, in English or Spanish. From 1997 to 2001 he lectured twice a year for
three days in Caracas, Venezuela on selected topics in traffic engineering. The partici-
pants numbered 30 and were selected from throughout the country to take a six-month,
full-time course in transportation engineering and planning. The program was funded un-
der a World Bank loan in 1995 and was sponsored by the government agency Fundacion
Fondo Nacional de Transporte Urbano (FONTUR) and was administered by contractors
including Booz: Allen & Hamilton of Mexico City and later Cal y Mayor y Asociados of
Mexico City.

As a consultant he has prepared special reports and book chapters, including the follow-

img:

* Traffic Detector Handbook, Federal Highway Administration, Offices of Research,
Development and Technology, with A. deLaski, 1985.

¢ Management of Traffic Signal Maintenance, Synthesis of Highway Practice 114, Na-
tional Cooperative Highway Research Program, Transportation Research Board,
Washington, D.C., 1984.

« "Computer Applications in Highway Engineering," Chapter 7 of Highway Engineer-
ing, by Wright and Paquette, Fifth Ed., Wiley, with J. Hibbard, 1987.

« Signal Timing Improvement Practices, Synthesis of Highway Practice 172, National
Cooperative Highway Research Program, Transportation Research Board, Washing-
ton, D.C.,1992,

e "Traffic Control Devices--Signals," Chapter 6 of The Traffic Safety Toolbox, pub-
lished by the Institute of Transportation Engineers, Washington, D.C. 1993. The Sec-
ond Edition, with Dr. Parsonson’s updated chapter, was published in 1999,

e “Traffic Engineering,” Chapter 12 of Highway Engineering, by Paul H, Wright, Sixth
Ed., John Wiley & Sons, New York, 1995.

* “Part 4— Highway Traffic Signals” and “Part 7 — School Areas” of Roadway
Through the Millennium MUTCD,” by A.C, Burnham, Jr., R.A. Luettich, P.S. Parson-
son and B.S. Abrams, Lawyers & Judges Publishing Co., Inc., Tucson, AZ, 2001.

From 1973 to 1988 he was a consultant to the City of Atlanta, performing field studies
and office analyses to evaluate the effectiveness of the City’s Computerized Traffic Con-
trol System in reducing fuel consumption, pollutant emission, vehicle operating cost, mo-
torist time cost, maintenance costs, and crashes.

From 1985 to 1998 he was a consultant to the United States Department of Commerce,
National Institute of Standards and Technology, Office of Technology Innovation,
Gaithers- burg, Maryland. He evaluated inventions purporting to save energy in highway
transport, to see if they appeared technically sound and commercially promising and
therefore deserving of Federal seed money.

In 2009 he served as an unpaid consultant to the Georgia DOT on traffic-signal matters.
Case 4:21-cv-00078-TWT Document1-5 Filed 04/09/21 Page 34 of 40

« Litigation Consulting - He also serves as an expert witness in litigation involving per-
sonal injury and wrongful death due to collisions on streets and highways, and private
toads and parking areas open to public travel, testifying in the areas of design, construc-
tion, operation and maintenance. Since 1973 he has provided expert opinion in litigation
involving negligence in highway design, construction, maintenance practices, and opera-
tion using signs, signals and markings, in over 445 completed cases in 26 states and the
District of Columbia. Fifty-three percent of those were for plaintiffs and 47 percent for
defendants. He has been qualified many times in courts in a number of states in the areas
of highway engineering, traffic engineering, and crash reconstruction. His forensic-
engineering specialties include crash investigation and reconstruction services, engineer-
ing interpretation of contracts and standards, and explanation to juries of complex con-
cepts in technical traffic engineering, including the operation of traffic-signal-contral
equipment.

Certificates of Training and Participation

“Positive Guidance in Traffic Control," satisfactory completion of 24 hours of training by the
Federal Highway Administration in Dover, Delaware, July 17-19, 1979

"Design and Operation of Work Zone Traffic Control," satisfactory completion of 8 hours of
training by the Federal Highway Administration, Forest Park, Georgia, October 18, 1990
"Accident Reconstruction for Traffic Engineers Workshop,” successful completion of 34
hours of training (including passing an exam) by Northwestern University's Traffic Institute,
Evanston, Illinois, February 10-14, 1997

"Measuring at the Scenes of Traffic Accidents," successful completion of independent study
program (including passing an exam) by Northwestern University’s Traffic Institute, Evans-
ton, Illinois, October, 1997

"Training Course for Worksite Traffic Control Supervisors," satisfactory completion of 20
hours of instruction (including passing an exam) by The American Traffic Safety Services
Association (ATSSA), Fort Lauderdale, Florida, February 3-5, 1998

"Older Drivers Highway Design," satisfactory completion of 5 hours of training by the Fed-
eral Highway Administration, Augusta, Georgia, August 29, 2000

"Subgrade, Base and Paving," satisfactory completion of 6 hours of training by the Georgia
DOT, Barrow County, March 27, 2001

"MUTCD Millennium Edition 2000," certificate of appreciation for participating in its devel-
opment, presented by the National Committee on Uniform Traffic Control Devices
(NCUTCD), June 20, 2001

Letter of appreciation from the Federal Highway Administration for participating in the de-
velopment of the Millennium Edition of the Manual on Uniform Traffic Control Devices,
October 22, 2001

"Road Safety Audit Workshop,” completion of 12 hours of training by the Synectics compa-
ny, at the offices of Street Smarts in Atlanta, Georgia, February 27-28, 2002

"Human Factors for Transportation Engineers,” satisfactory completion of 6 hours of training
by the Federal Highway Administration, Macon, Georgia, March 19, 2002

"2010ECL Signal Monitor Training Seminar" completion of 3 hours of training by Eberle
Design Incorporated (EDI) for the Georgia DOT, Macon, Georgia, October 9, 2002
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 35 of 40

"New Approaches to Highway Safety Analysis," satisfactory completion of 20 hours of train-
ing by the Federal Highway Administration, Atlanta, Georgia, February 3-5, 2004

"Training Course for Worksite Traffic Control Supervisors,” satisfactory completion of 16
hours of instruction (including passing an exam) by The American Traffic Safety Services
Association (ATSSA), Nashville, Tennessee, May 31-June 1, 2006

“Planned Special Events Traffic Management,” “Work Zone.ITS 2.0” and “Practices to Im-
prove the Safety of Mobile and Short Duration Maintenance Operations,” three 1,5-hour
workshops, 0.45 CEUs awarded, ATSSA’s 37" Annual Convention and Traffic Expo, San
Antonio, Texas, January 29-30, 2007.

“Roadside Safety Design,” satisfactory completion of 18 hours of instruction (including pass-
ing an exam) by the Federal Highway Administration, National Highway Institute, Salem,
Virginia, August 28-30, 2007,

“Nighttime Traffic Control for Work Zones,” satisfactory completion of 8 hours of instruc-
tion (including passing an exam) by ATSSA, Kissimmee, Florida, February 4, 2008.

“Safety Effects of Highway Design,” satisfactory completion of 12 hrs, of instruction by the
Federal Highway Administration’s Resource Center, Macon, Georgia, September 4-5, 2008.

“Flexible-Pavement Failures,” satisfactory completion of 2 hours of instruction (including
passing an exam). Course author is Gerry Traverso, PE, PMP. Course meets the Florida
Board of P.E.’s requirements and was administered by SunCam, Inc. on August 15, 2009.

“[dentification and Treatment of High-Hazard Locations,” attended 19 hours of instruction
by Northwestern University Center for Public Safety, Evanston, Illinois, Oct. 13-15, 2009.

“Flagger-Instructor Training,” under an FHWA grant, satisfactory completion of 15 hours of
instruction (including passing an exam) by ATSSA, Atlanta, Georgia, March 25-26, 2010.
Dr, Parsonson is a Certified Trainer, to train and certify Flaggers until 3/26/2014.

“ADA Standards for Accessible Design,” &-hour online interactive course by Professionals
Publishing Group d/b/a PDHdirect.com, July 19, 2011.

“Countermeasures to Reduce Red-Light Running,” 3-hour online interactive course by Pro-
fessionals Publishing Group d/b/a PDHdirect.com, July 19, 2011.

“Sealing Joints and Cracks in Rigid and Flexible Pavements,” 2-hour online interactive
course by Professionals Publishing Group d/b/a PDHdirect.com, July 19, 2011.

“General Provisions and Geometric Design for Roads, Streets, Walks and Open Storage Are-
as,” 2-hour online interactive course by Professionals Publishing Group d/b/a PDHdi-
rect.com, July 20, 2011.

“Horizontal Curve Safety,” 4-hr online course by G.J. Taylor, PE. Course meets the Florida
Board of PE’s requirements and was administered by SunCam, Inc. on March 28, 2012.
“Open-Graded Friction Courses (OGFC),” 2-hr online course by G.J. Taylor, PE. Course
meets the Florida Board of PE’s requirements and was administered by SunCam, 3/28/12.
‘Designing Streets for Pedestrian Safety,” 8-hr course, instructor Michael Ronkin of firm
Designing Streets for People, hosted by PEDS, Atlanta, Georgia, Sep. 24, 2012.

“Access Management,” 2-hr online course by D. A. Kennaugh, PE. Course meets the Florida
Board of PE’s requirements and was administered by SunCam, Inc. on October 8, 2012.

“Complete Streets Design Implementation for Engineers”, 3,5-hr course, instructor John
LaPlante of firm TY Lin Intl., at ITE Annual Meeting & Exhibit, Boston, MA, Aug. 4, 2013
Case 4:21-cv-00078-TWT Document1-5 Filed 04/09/21 Page 36 of 40

“Work Zone Traffic Control,” 4-hr online course by G.J. Taylor, PE. Course meets the Flori-
da Board of PE’s requirements and was administered by SunCam, Inc. on March 19, 2014.
“Traffic Control Plans,” 4-hr online course by D.A. Kennaugh, PE, Course meets the Florida
Board of PE’s requirements and was administered by SunCam, Inc. on March 19, 2014.
“Laws and Rules Online,” 4-hr online course by W.C. Dunn, PE. Course meets the PE re-

quirements of all states except NY and OH and was administered by SunCam on May 13,
2014,

“Lighting Design,” 2-hr online course by D.A. Kennaugh, PE. Course meets the Florida
Board of PE’s requirements and Was administered by SunCam on May 13, 2014.

“Design of Bicycle Facilities,” 4-hr online course by D.A. Kennaugh, PE. Course meets the
Florida Board of PE’s requirements and was administered by SunCam on May 13, 2014.
"Training Course for Worksite Traffic Control Supervisors." satisfactory completion of 16

hours of instruction (including passing an exam) by The American Traffic Safety Services
Association (ATSSA), Atlanta, Georgia, March 10-11, 2015

“Ethics for U.S. Engineers,” 1-hr online course by W.C. Dunn, PE. Course meets the PE re-
quirements of almost all states and was administered by SunCam, Inc. on Sept. 22, 2015.
“Florida Engineer Laws & Rules,” 1-hr online course by W.C. Dunn, PE. Accepted for engi-
neering continuing education credit in all states except New York, Ohio and New Mexico.
Administered by SunCam, Inc, on September 23, 2015.

“Pedestrian Safety,” 4-hr online course by D.A.Kennaugh, PE. Course meets the PE re-
quirements of all state Boards and was administered by SunCam, Inc. on Feb. 14, 2016.
“Manual on Uniform Traffic Control Devices (MUTCD) I and II, two 4-hour courses by G,
J.Taylor, PE; meet the PE requirements of all state Boards; admin. by SunCam Feb 14, 2016.
“Roadway Cross-section Design,” 4-hr online course by G.J. Taylor, PE. Course meets the
PE requirements of all state Boards, was administered by SunCam, Inc. on March 1, 2016.
“Pavement Markings,” 4-hr online course by G.J. Taylor, PE. Course meets the PE require-
ments of all state Boards and was administered by SunCam, Inc. on January 12, 2017.
“Traffic Signs,” 4-hr online course by G.J. Taylor, PE. Course meets the PE requirements of
all state Boards and was administered by SunCam on January 13, 2017.

“Roadway Intersection Design,” 4-hr online course by G.J. Taylor, PE. Course meets the PE
requirements of al! state Boards and was administered by SunCam on January 14, 2017.
“Concrete Pavement Construction,” 3-hr online course by J.E.Kristensen, PE,PLS. Course
meets the PE requirements of all state Boards; administered by SunCam on February 3, 2017.
“Asphalt Pavement Construction,” 2-hr online course by J E Kristensen, PE, PLS. Course
meets the PE requirements of all state Boards; administered by SunCam on February 4, 2017.
“Florida Engineer Laws & Rules — Online,” 1-hr online course by W C Dunn, PE, Course is
required for the 2-year PE renewal period 2017-2019. Course meets the PE requirements of
all state Boards. Administered by SunCam on April 14, 2017.

“Ethics for U.S. Engineers,” 1-hr online course by W C Dunn, PE. Course is required for the
2-year PE renewal period 2017-2019. Course meets the PE requirements of all state Boards.
Administered by SunCam on April 14, 2017.

“Roadway Vertical Alignments,” 3-br online course by G.J. Taylor, PE. Course meets the PE
requirements of all state Boards; administered by SunCam on May 2, 2017.
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 37 of 40

“Roadway Horizontal Alignment Design,” 4-hr online course by G.J. Taylor, PE. Course
meets the PE requirements of all state Boards; administered by SunCam on May 2, 2017.
“Introduction to Storm Sewer Design,” 2-hr course by D.F. Carter, PE. Course meets the PE
requirements of all state Boards; administered by SunCam on June 19, 2017.

“Honzontal Curve Design to Prevent the Rollover of Heavy Trucks,” 1-hr course by D.L.
Heavey, PE, Course meets the PE requirements of all state Boards; administered by SunCam
on April 7, 2018.

“Interchange Ramp Characteristics,” 4-hr course by D.L. Heavey, PE. Course meets the PE
requirements of all state Boards; administered by SunCam on April 16, 2018.

“Design of Suburban Highways,” 4-hr course by D.L, Heavey, PE. Course meets the PE re-
quirements of all state Boards; administered by SunCam on April 17, 2018.

“Ethics for Engineers,” 1-hr course by W.C. Dunn, PE. Course meets the PE requirements of
all state boards; administered by SunCam on July 9, 2018.

“Florida Engmeering Laws & Rules, Online for 2019” 1-hr course by W.C. Dunn, PE.
Course meets the PE requirements of all state boards; admin. by SunCam on July 9, 2018.

Safety-Related Presentations and Papers Published
See also Recent Sponsored Projects, above, for other safety-related writings.

Parsonson, P,S., “Signalization of High-Speed, Isolated Intersections,” Record 68], Trans-
portation Research Board, Washington, D.C., 1978.

Parsonson, P.S., Marks, J.R., and A.E. Nunez, “Wrong-Way Traffic Movements on Freeway
Ramps in Atlanta,” Compendium of Technical Papers, Institute of Transportation Engineers
48" Annual Meeting, Atlanta, Georgia, 1978.

Parsonson, P.S., Day, R.A., Gawlas, J.A. and G.W. Black, “EC-DC Detector in High-Speed
Signalization,” Record 737, Transportation Research Board, Washington, D.C., 1979.
Nufiez, A. and P.S. Parsonson, “Safe Design of Parking Lots for Regional Shopping Cen-
ters,” Compendium of Technical Papers, Institute of Transportation Engineers 49" Annual
Meeting, Toronto, 1979.

Parsonson, P.S. and A. Santiago, “Design Standards for Timing the Traffic-Signal Clearance
Period Must be Improved to Avoid Liability,” Compendium of Technical Papers, Institute of
Transportation Engineers 50" Annual Meeting, Pittsburgh, 1980.

Parsonson, P.S., and Rinalducci, E.J., "Positive Guidance Demonstration Project at a Rail-
toad-Highway Grade Crossing" Record 844, Transportation Research Board, Washington,
D.C., 1982.

Parsonson, P.S., “Controversy in America Over the Timing of the Traffic-Signal Change Pe-
riod," Proceedings of the International Conference on Road Traffic Signaling, Institution of
Electrical Engineers, Computing and Control Division, London, 1982.

Parsonson, P.S., ef a/., "One-Way Streets and Reversible Lanes," Chapter 7 in Synthesis of
Safety Research Related to Traffic Control and Roadway Elements, Vol. 1, Federal Highway
Administration, Offices of Research Development and Technology, Washington, D.C., 1982.
Sharp, K.A., and Parsonson, P.S., "Signal Complaint Aid for Dispatchers (SCAD): An Ex-
pert System," abridgement, Record 1160, Transportation Research Board, Washington, D.C.,
1988,
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 38 of 40

Bretherton, W, M., Womble, J. E., Parsonson, P.S. and Black, G, W., Jr,, "Qne Suburban
County's Policy for Selecting Median Treatments for Arterials," Compendium of Technical
Papers, Institute of Transportation Engineers 60th Annual Meeting, Orlando, Florida, 1990.
Squires, Christopher A. and Parsonson, Peter S., "Accident Comparison of Raised Median
and Two-Way Left-Turn Lane Median Treatments," Record 1239, Transportation Research
Board, Washington, D.C., 1989.

Parsonson, P.S, and Walker, D.J., "Issues in Flashing Operation for Malfunctioning Traffic
Signals," Record 1368, Transportation Research Board, Washington, DC., 1992. A conden-
sation was published in the April, 1992 issue of Public Works, and the entire paper was pub-
lished in the ITE Journal of September, 1992.

Parsonson, P.S,, Czech, W.S, and W,C, Bansley, "Intervalos Amarillos y Todo-Rojo en Inter-
secciones Con Semdforo: Conductores y Abogados se Expresan," (Yellow and All-Red Sig-
nal Timing: Drivers and Attorneys Speak Out), VII Pan American Congress on Traffic and
Transportation Engineering, Caracas, Venezuela, 1992. A condensation was published in the
November, 1992 issue of Public Works and the entire paper was published in the /7E Journal
of June, 1993, Also published in the proceedings of the First National Conference on Tort
Liability and Risk Management for Surface Transportation, Penn. State Univ., 1993.
Parsonson, P. S., Waters, M. and Fincher, J. S., “Effect on Safety of Replacing An Arterial
Two-Way Left-Tum Lane with a Raised Median," published in the Proceedings of the First
National Access Management Conference, Vail, Colorado,1993, Dr, Parsonson also present-
ed an update titled “Medians vs. Two-Way Left-Tum Lanes: The Georgia Experience,” at a
numbered session of the Transportation Research Board’s 75th Annual Meeting, Washing-
ton, D.C., 1996,

Parsonson, P. S., “Vehicle Clearance Intervals - Plaintiff's View,” Compendium of Technical
Papers, 64th ITE Annual Meeting, Dallas, Texas, 1994.

Jia, X. and P.S. Parsonson, “Expected Values for Accident Analyses at Atlanta Intersec-
tions,” Compendium of Technical Papers, 65" Annual Meeting of the Institute of Transporta-
tion Engineers, Washington, D.C., 1995.

Gimmestad, G.G., R.A. Carey, W.D. Daley, B.A. Harvey, M.J. Kelly, P.S. Parsonson and
E.M. Patterson, “The Georgia Automated Adverse Visibility Warning and Control System,”
13th Bi-Annual Symposium on Night Visibility and Driver Behavior, co-sponsored by the
Transportation Research Board and the University of lowa, Ames, Iowa, 1996. Also present-
ed to and published by the 29th International Symposium on Automotive Technology and
Automation (ISATA), Florence, Italy, 1996,

Parsonson, P.S., “Prefabricated Medians to Reduce Crashes at Driveways Close to Intersec-
tions,” Second National Conference on Access Management, sponsored by the Transporta-
tion Research Board, Vail, Colorado, 1996.

Parsonson, P., Waters, M. and J. Fincher. “Two-Way Left-Tum Lane With a Raised Median:
Atlanta’s Memorial Drive,” presented at the Third National Conference on Access Manage-
ment, Fort Lauderdale, Florida, 1998. Published in the Conference Proceedings, pp. 133-140.
Parsonson, Peter S., “Flexibility in Clearance Interval Timing,” invited paper and presenta-
tion, 69" Annual Meeting, Institute of Transportation Engineers, Las Vegas, August 1-4,
1999, Published in the Compendium of Technical Papers.

Davis, William J, Peter S. Parsonson and John D. Leonard, “Life Cycle Analysis of Urban
Arterial Roadways; An Evaluation of Traffic Growth, Land Development, Access Spacing
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 39 of 40

and Crash Rates,” accepted by the Transportation Research Board for presentation at the 79
Annual Meeting, January 9-13, 2000, Washington, D.C.

Parsonson, Peter S., “Traffic Calming and Pedestrian Safety,” three-hour presentation at the
Carl Vinson Institute of Government, Univ. of Georgia, to 50 participants in the Executive
Development Program for Southeastern Public Works Officials, April 20, 2000, Athens, GA,
Parsonson, Peter S., “Los Siete Defectos Mas Peligrosos de las Carreteras en EE.UU.” (“The
Seven Most Hazardous Road Defects in the U.S.”), presented to and published by the JV
Congreso de Ingenieria del Transporte, Valencia, Spain, June 7-9, 2000. Also presented to
and published by the V7 Jornadas Venezolanas de Transporte y Vialidad, Universidad de Los
Andes, Mérida, Venezuela, June 19-23, 2000. Presented (in English) to Kittleson & Associ-
ates, Inc., consulting transportation planners and traffic engineers, Portland, Oregon, August
15, 2000. Presented to a group of New Jersey DOT traffic engineers under the Seminar Se-
ries of the National Center for Transportation and Industnal Productivity, New Jersey Insti-
tute of Technology, Newark, November 16, 2000.

Parsonson, Peter S., “Lecciones Aprendidas en la Realizacion Estadounidense de los Centros
de Gestion de Transito” (“Lessons Learned in U.S. Experience with Transportation Mana-
gement Centers”), presented to and published by the V7 Jornadas Venezolanas de Transporte
y Vialidad, Mérida, Universidad de Los Andes, Venezuela, June 19-23, 2000.

Parsonson, Peter 8., “Transporte e Impacto Ambiental” (“Transportation and Environmental
Impact’’), presented to and published by the V7 Jornadas Venezolanas de Transporte y Viali-
dad, Universidad de Los Andes, Mérida, Venezuela, June 19-23, 2000.

Parsonson, Peter S., “Case Study of Warning Signs Failing to Make a Bad Design Safe,” pre-
sented to and published by the Institute of Transportation Engineers, Washington, D.C. for
their ITE 2000 Annual Meeting and Exhibit, Nashville, Tennessee, August 6-9, 2000.
Parsonson, Peter S., Marion G, Waters III and James S. Fincher, “Georgia Study Confirms
the Continuing Advantage of Raised Medians Over Two-Way Left-Tum Lanes,” presented to
and published by the Fourth National Conference on Access Management, sponsored by the
Transportation Research Board and the FHWA’s Office of Technology Applications, and
hosted by the Oregon DOT, Portland, August 14, 2000.

Parsonson, Peter §., “An Engimeer’s Comments on Litigation Involving the MUTCD,” pre-
sented to and published by the Georgia Section of the Institute of Transportation Engineers
for their Millennium MUTCD Seminar, Atlanta, September 14, 2000. Presented to the Geor-
gia Transportation Institute Seminar Series, Georgia Tech, November 17, 2000.

Parsonson, Peter S., “When Sight Distance is Obstructed .. .”, invited presentation at Session
44, Safety Lessons from the Courtroom, 2001 Annual Meeting and Exhibit, Institute of
Transportation Engineers, Chicago, August 19-22, 2001. Repeated as an invited presentation
to the Mid-Atlantic Section, Institute of Transportation Engineers (MASITE), Caesar's Atlan-
tic City, NJ, October 1, 2004.

Parsonson, Peter S., “Safe Sight Distance at Intersections,” invited presentation at Session 2
— Safety Committee, of the 50 Annual Meeting, Southern District, Institute of Transporta-
tion Engineers, New Orleans, April 21-24, 2002.

Parsonson, Peter S., “The Design Driver in Crash Litigation,” invited presentation at Session
15, Lessons Learned in the Courtroom, 2002 Annual Meeting and Exhibit, Institute of Trans-
portation Engineers, Philadelphia, August 4-7, 2002,

10
Case 4:21-cv-00078-TWT Document 1-5 Filed 04/09/21 Page 40 of 40

Parsonson, Peter S., "Examples of Human Factors in Road-Defects Litigation," invited
presentation at Session 20, Lessons Learned from the Courtroom, 2003 Annual Meeting and
Exhibit, Institute of Transportation Engineers, Seattle, August 24-27, 2003.

Parsonson, Peter S., "Gestion de Centros de Transito" ("Management of Transportation Cen-
ters"), presented to and published by the ZJJ Congreso Nacional de Estudiantes de Ingenieria
Civil, Universidad de Los Andes, Mérida, Venezuela, November 27, 2003. Repeated as an
invited presentation to the 2006 conference of the Unién Pan Americana de Asociaciones de
Ingenieria (UPADI 2006), Atlanta, Georgia, September 21, 2006.

Parsonson, Peter S., "Forensic-Engineering Analysis of the Four-Way-Stop-Intersection Illu-
sion," presented at the January, 2004 Meeting of the National Academy of Forensic Engi-
neers, J.W. Marriott Hotel, Washington, D.C., January 18, 2004. Published in the Journal of
the National Academy of Forensic Engineers, Hawthorne, New York, June, 2004. Repeated
as an invited presentation to the Georgia Section, Institute of Transportation Engineers, St.
Simons Island, July 18-21, 2004. Repeated as an invited presentation to the Mid-Atlantic
Section, Institute of Transportation Engineers (MASITE), Atlantic City, NJ, October 1, 2004.
Parsonson, Peter S., "Liability/Safety Issues at Signalized Intersections," invited presentation
at Session 23, Intersection Safety Toolbox: Traffic Signal Operations, Institute of Transporta-
tion Engineers' 2004 Technical Conference and Exhibit, in cooperation with the Federal
Highway Administration, Irvine, California, March 28-31, 2004.

Parsonson, Peter S., “Visualize the Consequences of Your Inaction!” invited presentation to
the annual joint meeting of the Institute of Transportation Engineers (ITE) and the Intelligent
Transportation Society (ITS), both the Georgia Sections, at Southern Polytechnic University,
Marietta (Atlanta), Georgia, October 16, 2008.

Parsonson, Peter S. and attorney David C. Sawyer, “When Can the Highway-Engineering
Design Firm be Successfully Sued?” invited presentation to the American Society of High-
way Engineers, Georgia Section, Holiday Inn Select Atlanta-Perimeter, 1.0 hr, October 19,
2012.

Parsonson, Peter S. and attorney David C. Sawyer, “When Can the Transportation-
Engineering Designer be Successfully Sued?” invited presentation to the Institute of Trans-
portation Engineers, Georgia Section, at its Summer Seminar, King & Prince Hotel, St. Si-
mons Island, 1.0 hr, July 24, 2013.

Il
